              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




AARON RAISER,                           EDCV 19-0183 DSF (KK)
    Plaintiff,
                                        ORDER THAT PLAINTIFF
                  v.                    AARON RAISER SHOW
                                        CAUSE WHY HE SHOULD
CITY OF MURRIETA, et al.,               NOT BE REQUIRED TO SEEK
    Defendants.                         COURT PERMISSION
                                        BEFORE NAMING AS A
                                        DEFENDANT ANY JUDGE
                                        OR COURT STAFF OF ANY
                                        COURT AND BEFORE
                                        MOVING TO RECUSE ANY
                                        JUDGE PRESIDING OVER A
                                        CASE TO WHICH PLAINTIFF
                                        IS A PARTY OR TO WHOM A
                                        MOTION TO RECUSE SUCH
                                        A JUDGE HAS BEEN
                                        ASSIGNED


   The Court has described some of the history of Plaintiff Aaron
Raiser’s litigation in this and other courts in its September 9, 2019
Order Declining to Disqualify as Presiding Judge (9/9/19 Order).
See Dkt. 67. As is apparent from the Attachment to that Order
(9/9/19 Attachment) and the docket of the Central District, Mr.
Raiser has made a habit of naming and moving to recuse1 judges


1“Recusal” is often used to mean withdrawal on the judge’s own initiative as
contrasted with “disqualification,” which is used to refer to a request by a
of this district (including a judge from another district appointed
by the Chief Judge of the Ninth Circuit to preside over a matter in
this district). Id.2

   Due in part to this practice, on January 3, 2018, the Honorable
R. Gary Klausner issued his Order re: Fifth Motion for Recusal,
noting that “Plaintiff’s repeated filings of motions for recusal, each
time adding the judge who last handled his request, demonstrate
patently frivolous and vexatious conduct.” See Aaron Raiser v.
City of Murrieta, EDCV 17-1824 RGK (RAO) (Murrieta I), Dkt. 51.
Judge Klausner noted that under the All Writs Act, 28 U.S.C.
1651(a), “district courts have the inherent power to file restrictive
pre-filing orders against vexatious litigants with abusive and
lengthy histories of litigation.” Murrieta I, Dkt. 51, citing
Weissman v. Quail Lodge, Inc., 179 F.3d 1194, 1197 (9th Cir. 1999)
and DeLong v. Hennessey, 912 F.2d 1144, 1147 (9th Cir. 1990)(
“There is strong precedent establishing the inherent power of
federal courts to regulate the activities of abusive litigants by
imposing carefully tailored restrictions under appropriate
circumstances.”). As Judge Klausner also noted, such orders
should be issued only where the court has provided the litigant
with notice of the proposed order, (2) the court has established an
adequate record of review, (3) the court has made a substantive
finding of frivolousness, and (4) the proposed order is narrowly
tailored. DeLong, 912 F.2d at 1147-49.




party. Because Mr. Raiser generally use the term “recuse,” the Court will do
the same to avoid confusion.
2Since the issuance of the 9/9/19 Order, Mr. Raiser has sought, and been
denied, reconsideration of his motion to recuse filed in Aaron Raiser v. City of
Temecula. See Aaron Raiser v. City of Temecula, EDCV 19-1465 DSF (KKx)
(Dkt. 19).



                                       2
   Because of Mr. Raiser’s vexatious conduct, Judge Klausner
gave notice to Mr. Raiser and ordered him to show cause in
writing why the Court should not immediately enter a pre-filing
order restricting any further motions to recuse to be filed without
prior approval of the Court. Murrieta I, Dkt. 51.

   Mr. Raiser simply responded with his oft-repeated theme that
“corruption in this court, bias, lack of ethics etc. doom[] Plaintiff’s
cases,” that none of the judges of the court actually rule on the
matters before them, that staff with a vendetta against him
engage in a conspiracy to “bypass judges, enter illegitimate orders
denying recusal,” and that his “120+ page declaration show[s] the
most massive undertaking of corruption ever to exist in the
federal courts.” See Murrieta I, Dkt. 52. The next day, Mr. Raiser
withdrew his response and asked to increase the page limit for a
new response to be submitted in the future. Murrieta I, Dkt. 54.
The request was denied. Murrieta I, Dkt. 55. Mr. Raiser filed a
new response exceeding 110 pages (including attachments) on
January 10, 2018, complaining about the Court’s process for
handling recusal motions and drawing improper conclusions about
how assignments concerning his motions to recuse were made and
orders prepared.3 Murrieta I, Dkt. 57.

    After reviewing Mr. Raiser’s response, Judge Klausner found
that “a prefiling order is warranted to address Plaintiff’s vexatious
filing of motions to recuse,” and ordered that prior to filing any
further such motions in the case, Mr. Raiser was required to
obtain permission from the Court. Murrieta I, Dkt. 58.4


3The Court notes that – though it is not required by the recusal statute, 28
U.S.C. § 455 – the Central District’s General Order 19-03 provides that a
motion for recusal be referred to another judge of this Court.
4Mr. Raiser eventually dismissed Murrieta I without prejudice before Judge
Klausner had an opportunity to rule on the Report and Recommendation of


                                      3
   Judge Klausner’s Order pertained only to that now-dismissed
case, but Mr. Raiser has not been deterred from continuing to
attempt to recuse judges of this Court. As he has done before, see
9/9/19 Attachment, Mr. Raiser continues to name individual
judges as defendants, expecting that those judges will then recuse
themselves from hearing those cases.

    After his voluntary dismissal of his action against the City of
Murrieta in Murrieta I, Mr. Raiser filed this action against the
City of Murrieta. Mr. Raiser admits that this action was
“originally filed” in Murrieta I. Dkt. 55 at 4. In addition to the
City of Murrieta, however, Mr. Raiser now named Judge Klausner
as a defendant. He also named the magistrate judge assigned to
Murrieta I, the Honorable Rozella Oliver. This case was initially
assigned to the Honorable Manual Real. Although Mr. Raiser
filed a Notice of Related Case(s) indicating (incorrectly) that there
were no related cases, Dkt. 5, an Order re Transfer Pursuant to
General Order 16-05 (Related Case) was prepared. Because Judge
Klausner was named as a defendant, he declined to accept the
transfer. Dkt. 6. When Judge Real dismissed the action against
Judge Klausner and Magistrate Judge Oliver for lack of
prosecution, Mr. Raiser amended his complaint and again named
Judge Klausner as well as Judge Real and all other judges who
had previously ruled on his various motions to recuse in earlier
cases. Dkt. 21. This case was then assigned to this Court.

   The claims against the judges asserted that the staff of the
judges have conspired with the staff of the Central District and
the staff of the Ninth Circuit “in what is alleged to be the greatest
undertaking of corruption ever to exist in the federal court since
1789.” Dkt. 21 at 2. The alleged conspiracy has as its asserted


the assigned magistrate judge recommending dismissal of Mr. Raiser’s
claims.



                                    4
purpose “to always defeat Plaintiff’s cases which he brings and no
matter who the defendant is . . . . They’ll make it look good, but
anyone scrutinizing their rulings quickly see [sic] the injustice and
what is taking place.” Dkt. 21 at 5. The “judicial defendants”
appear to be defendants only as to the nineteenth cause of action
by which Mr. Raiser seeks to enjoin them from “taking further
actions to further the conspiracy to obstruct justice for Plaintiff or
taking further actions to adjudicate in any manner Plaintiff’s
court cases,” and ordering that they “cease all work on Plaintiff’s
cases now and in the future.” Dkt. 21 at 28.

   Mr. Raiser had asserted similar claims against Central District
judges and court staff at least as early as 2012 in Aaron Raiser v.
Yvette Lois, EDCV 12-0045 SMM. There, in a thorough and well-
reasoned order, the presiding judge5 explained why the action
must be dismissed with prejudice against the judges and court
staff. Because the judicial defendants in this case were similarly
entitled to immunity, on July 8, 2019 this Court dismissed the
claims against them sua sponte. Dkt. 48.

   On August 7, 2019, Mr. Raiser filed a complaint in Aaron
Raiser v. City of Temecula, EDCV 19-1465 DSF (KKx) (Temecula
Action).6 Despite having been advise at least twice that such
claims were frivolous, in that action, Mr. Raiser also names “All




5 Then Ninth Circuit Chief Judge Alex Kozinski appointed the Honorable
Stephen M. McNamee of the District of Arizona to preside over the action due
to Mr. Raiser’s serial recusal of Central District judges. Aaron Raiser v.
Yvette Lois, EDCV 12-0045 SMM at Dkt. 43.
6The assigned magistrate judge again granted Mr. Raiser’s request to
proceed in forma pauperis. If Mr. Raiser had filed his legally and factually
patently frivolous claims against judges and court staff separately, he would
not have been allowed to proceed in forma pauperis.



                                      5
Judges in the Western and Eastern Divisions of this Court.”7
Temecula Action, Temecula Action, Dkt. 1 at 1. Mr. Raiser alleges
that, “[a]s to the court defendants, there is an underworld court
system in this court where people get jobs working in the court,
are given judge’s electronic signatures, and they are now the
judges in Plaintiff’s cases. . . . [C]ourt staff deceive the judges
concerning Plaintiff’s cases and unjust outcomes result. [In
addition, c]ourt staff have also conspired with Susan Gelmis and
staff at the Ninth Circuit such that Plaintiff has NO right to
appeal anything from this court.” Temecula Action, Dkt. 1 at 28.
Mr. Raiser claims the judges abdicate their duties to court staff,
unconstitutionally decide cases based on what staff draft, and
“allow staff who work on Plaintiff’s cases access to PACER which
simply biases the staff beyond repair.” Temecula Action, Dkt. 1 at
29. In short, Mr. Raiser again complains about the alleged
manner in which the judges of this district perform their
constitutional functions.

   On August 28, 2019, Mr. Raiser moved to recuse all judges of
the Western and Eastern divisions. Temecula Action at Dkt. 8.
The motion was randomly assigned to a judge sitting in the
Southern Division, who denied the motion. As previously stated,
Mr. Raiser’s motion for reconsideration was also denied.

   Mr. Raiser remains undaunted by the denials of his motions to
recuse and the dismissal of his frivolous claims against judges and
staff of the Central District.8 These filings are frivolous and

7The assigned magistrate judge sits in the Eastern Division of the Central
District.
8No motion to recuse a judge has ever been granted, although judges have
recused themselves when Mr. Raiser has sued them. One judge described
Mr. Raiser’s serial recusal motions as “utterly meritless.” Murrieta I, Dkt.
47. It does not appear that Mr. Raiser has ever prevailed in any action
against a judge or court staff.



                                       6
intended to delay the litigation and vex and annoy judges and
staff. Because of Mr. Raiser’s vexatious conduct, the Court orders
him to show cause in writing why the Court should not
immediately enter a prefiling order prohibiting him from filing
any further motions to recuse and prohibiting him from filing any
suits against any judge or member of the staff of the Central
District – alone – or with any other defendant(s) without prior
approval of this Court. Mr. Raiser must file his response, if any,
which is limited to ten pages, no later than October 31, 2019.



  IT IS SO ORDERED.


Date: October 22, 2019              ___________________________
                                    Dale S. Fischer
                                    United States District Judge




                                7
